Citation Nr: 0211655	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  99-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right eye disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
August 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 1998, a 
statement of the case was issued in February 1999, and a 
substantive appeal was received in March 1999.  


REMAND

On a VA Form 9 which was received at the Board in March 1999, 
a request was made for the veteran to be scheduled for a 
Board video conference hearing.  The RO acknowledged this 
request by letter dated in April 1999 and enclosed a response 
form.  The veteran's response form was received at the RO in 
May 1999.  On this form, the veteran indicated that he would 
attend the video hearing that would be scheduled.  However, 
it does not appear from the record that a Board 
videoconference has ever been scheduled.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
veteran has testified, or in the event he 
cancels the hearing or fails to report 
for the scheduled hearing, the case 
should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



